Citation Nr: 0420036	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an effective date earlier than December 5, 
2000 for the grant of service connection for residuals of 
rotator cuff tear of the left shoulder with degenerative 
joint disease and impingement.

5.  Entitlement to a higher initial rating for residuals of 
rotator cuff tear of the left shoulder with degenerative 
joint disease and impingement, currently assigned a 20 
percent rating.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a July 2002 RO decision which 
denied a TDIU rating.  The veteran also appeals a January 
2003 rating decision, which denied service connection for 
osteoporosis, gout, and arthritis.  In a decision dated in 
May 2003, the Board granted service connection for a left 
shoulder disability, and remanded the TDIU issue to the RO.  
In a July 2003 rating decision implementing that decision, 
the RO granted service connection for a left shoulder 
disability, effective December 5, 2000, and assigned a 20 
percent rating, effective that date.  The veteran appealed 
both the assigned rating and the effective date of the grant 
of service connection.  

For reasons to be discussed, the issues of a higher rating 
for a left shoulder disability and for a TDIU rating will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  Gout, arthritis, and osteoporosis were first diagnosed 
more than one year after service, and are unrelated to any 
inservice events; rheumatoid arthritis has not been shown to 
be currently present.  

2.  In a decision dated in September 1980, the Board denied 
service connection for a left shoulder disability.  An 
application to reopen his claim received by the RO on 
December 5, 2000 eventually resulted in the grant of service 
connection for residuals of rotator cuff tear of the left 
shoulder with degenerative joint disease, effective December 
5, 2000.  


CONCLUSIONS OF LAW

1.  Gout, arthritis, and osteoporosis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  The criteria for an effective date earlier than December 
5, 2000, for service connection for residuals of rotator 
cuff tear of the left shoulder with degenerative joint 
disease and impingement, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence dated in October 
2002, prior to the rating decision, the veteran was informed 
of the evidence necessary to substantiate his claims for 
service connection for arthritis, gout, and osteoporosis, and 
of his and VA's respective obligations to obtain different 
types of evidence.  The January 2003 rating decision and the 
Augusts 2003 statement of the case also provided information 
regarding the evidence necessary to substantiate his claim, 
his and VA's respective obligations to obtain different types 
of evidence, and the reasons his claim was denied.  This 
information was provided in a May 2001 letter from the RO, 
with respect to his claim for service connection for a left 
shoulder disability; that claim was eventually granted by the 
Board.  The veteran appealed the initial rating and effective 
date assigned in the July 2003 rating decision, and in a 
September 2003 statement of the case and an October 2003 
letter, the veteran was informed of the evidence necessary to 
substantiate those claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Supplemental statements of the case dated in February 2004 
and March 2004 provided additional information as to all 
issues.  In correspondence dated in October 2003, February 
2004, and March 2004, the veteran said that he had no further 
evidence to furnish.  He said that he did not want his Social 
Security Administration (SSA) records obtained because they 
were duplicates of the VA records.  Thus, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Service connection for osteoporosis, gout, and arthritis

Initially, as a jurisdictional matter, the Board observes 
that service connection for "other orthopedic disability of 
multiple joints" was denied by the Board in May 2003.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  Further, 
a Board decision in January 2004 found that there was no 
clear and unmistakable error in the May 2003 Board decision.  
However, although the May 2003 Board decision mentioned gout 
and rheumatoid arthritis in the reasons and bases, there were 
no findings of fact or conclusions of law specific to those 
diseases; therefore, the current service connection claims 
are properly the Board as new issues.

The veteran claims that he has osteoporosis, gout, and 
arthritis, which began in service.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Included with the service medical records is the report of a 
preservice evaluation of the veteran for bilateral knee pain 
in September 1972 at the Jackson Bone and Joint Clinic.  He 
was then diagnosed as having chronic bursitis of the left 
tibial tubercle.  The doctor said that at that time he was 
unable to diagnose Osgood-Schlatter's disease.  The doctor 
opined that the veteran could not perform full military duty 
due to the knee problem. 

The veteran had active service from February 1974 to March 
1975.

On the veteran's examination for entrance onto active duty 
performed in February 1974, he reported he had previously 
been rejected for military service due to a left knee problem 
in October 1972.  Examination on this occasion was negative.  

Service medical records show that during his service from 
February 1974 to March 1975, he complained of multiple joint 
pain; however, X-rays were negative, and numerous tests to 
rule out a systemic process such as poly-arthritis or 
rheumatoid arthritis were negative.  A report of blood 
chemistry in July 1974 showed uric acid to be 8.1, with a 
normal range of 3.0 to 9.0.    

On a VA examination in April 1975, X-rays of the chest, both 
shoulders, both knees, left ankle, both hips, and sacroiliac 
joints were normal.  The diagnosis was pathology of the 
shoulders, hips, knees, or left ankle not found.  

Records from the Mercy Hospital Street Clinic dated from 1975 
to 1976 show that the veteran was seen in May 1975 due to 
multiple complaints, including pain in his knees and left 
shoulder.  Physical examination did not disclose any 
effusion, limitation of motion, or instability.  X-rays of 
the pelvis and knees in June 1975 were normal.  Pain down the 
left leg noted in July 1975 was felt to be due to muscle 
spasm.  In April 1976, the veteran complained of pain in his 
back, neck, left leg, left arm, and left side.  X-rays were 
normal, and there was no clinical abnormality.  In July 1976, 
he had full range of motion, without pain, in all joints.  He 
was described as a healthy looking individual with no 
evidence of bony or musculoskeletal disease at that time.  
The doctor commented that he could find nothing to 
substantiate the veteran's subjective complaints.  The 
diagnosis was no orthopedic disease at this time.  

Records from the Street Clinic show that in April 1977, the 
veteran was referred for an evaluation of complaints of pain 
in several joints.  An abnormal uric acid level was noted and 
it was felt that his joint problems could represent an 
atypical gouty arthritis.    

According to a report of a hospitalization in Mercy Hospital 
in May 1978, uric acid was borderline elevated at 8.8.  The 
discharge diagnoses included arthralgia, etiology unknown.  
On the admission history, it was noted that he was a poor 
historian.  

Records from R. Marascalco, M.D., show that the veteran was 
seen in April 1979 with numerous complaints, including 
multiple joint pains.  Outpatient follow-up records dated to 
August 1979 noted that Dr. Marascalco felt these joint 
symptoms may be related to gouty arthritis.  

University Hospital records show that in August 1992, the 
veteran was seen, reporting a long history of rheumatoid 
arthritis, and he complained of multiple joint pain.  The 
diagnosis was rheumatoid arthritis.  A total body scan in 
September 1992 disclosed areas of abnormal uptake in multiple 
joints, consistent with a diffuse arthritic process.  

In December 2000, a rheumatology consult was conducted at the 
Jackson Medical Clinic due to polyarthralgias, which the 
veteran said he had had in all of his joints, and since 
childhood.  He said he had had an intermittent positive 
rheumatoid factor on occasion.  The impression was that he 
had generalized osteoarthritis.  No X-rays or laboratory 
studies were conducted.  

In January 2001, a summary of the veteran's medical record 
was provided by the Chief of Staff of a VA facility, at the 
veteran's request.  This summary included both VA and non-VA 
treatment.  The veteran was noted to have had multiple 
medical problems since his separation from service in 1975, 
including diffuse pains involving his shoulders, knees, and 
spine.  He had undergone multiple arthroscopies in both 
knees, open surgery on his left shoulder for a rotator cuff 
tear, and had degenerative disease involving most of his 
lumbar and now, cervical spine.  He had been evaluated for 
rheumatoid arthritis and other systemic autoimmune processes 
in the remote past, with recent negative serologic evidence 
for these types of processes.  He also had gout, for which he 
took medication.  His bone and joint problems were 
significantly exacerbated by his weight of 366 pounds.  

Records from River Region Health System show several 
hospitalizations during 2003, with multiple diagnoses, 
including degenerative arthritis, osteoporosis, and gout.  
Other recent medical records show diagnoses including these 
diseases.

Thus, as can be seen, the evidence shows a long history of 
multiple joint pains for which no orthopedic disease could be 
found, despite several work-ups, until more than one year 
after service.  The first indication of orthopedic disease 
was in 1977, when his uric acid level was elevated, and it 
was felt that his joint problems could represent atypical 
gouty arthritis.  Subsequent records have shown both normal 
and abnormal uric acid levels, and the veteran has been 
prescribed medication for gout.  However, gout, or gouty 
arthritis, if present, was first shown more than one year 
after service.  Moreover, the uric acid test, upon which the 
post-service diagnosis was made, was normal in service.  
Although there is a history of abnormal rheumatoid arthritis 
tests, tests of record were normal, and the evidence does not 
currently show rheumatoid arthritis.  Osteoarthritis and 
osteoporosis were first indicated many years after service.    

In sum, the contemporaneous records do not show the presence 
of gout, arthritis, or osteoporosis until years after 
service; indeed, the many negative tests establish that 
osteoporosis, arthritis, and gout were not shown in service, 
or for more than one year thereafter.  Further, the evidence 
does not show they were not caused by any incident of 
service.  The preponderance of the evidence is against the 
claims for service connection for gout, arthritis, and 
osteoporosis.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

II.  Earlier effective date-left shoulder

The veteran contends that the effective date of the grant of 
service connection and award of compensation for a left 
shoulder disability should be earlier than December 5, 2000.

The effective date for a grant of service connection is the 
day after separation from service or day entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based 
on a claim which has been finally denied and subsequently 
reopened by the submission of new and material evidence, the 
effective date is the date of receipt of the new claim, or 
the day entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400 (q), (r).  

Service connection for a left shoulder disability was 
previously denied by the Board in April 1976 and September 
1980.  Those decisions are final.  38 U.S.C.A. § 7104(a).  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  

In this case, the application which eventually resulted in 
the grant of service connection for a left shoulder 
disability was received on December 5, 2000.  Thus, the 
effective date of the grant of service connection may be no 
earlier than that date, and the RO assigned the correct 
effective date of December 5, 2000 for service connection 
for a left shoulder disability.  The preponderance of the 
evidence is against the claim for an earlier effective date 
for service connection.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for gout, arthritis, and osteoporosis is 
denied.

An effective date earlier than December 5, 2000 for the grant 
of service connection for residuals of rotator cuff tear of 
the left shoulder with degenerative joint disease and 
impingement is denied.


REMAND

With respect to the evaluation for the veteran's left 
shoulder disability, subsequent to the VA examination in June 
2003, there is evidence showing he has an impingement 
syndrome, as well as degenerative disc disease in the 
cervical spine.  Symptomatology present in the left shoulder 
and arm has been attributed to both of these conditions, and 
there is some evidence his left shoulder condition may be 
worse.  In this regard, on the VA examination in June 2003, 
the veteran had forward flexion to 150 degrees and abduction 
to 140 degrees, while a VA outpatient treatment record of 
February 2004 referred to "severe" shoulder problems.  In 
view of these factors, he should be afforded a VA examination 
to determine the current status of his service-connected left 
shoulder disability.  In addition, because the development 
and action in this issue could affect the TDIU issue, that 
issue will be deferred as well.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The veteran should be scheduled for a 
VA examination to determine the 
manifestations and severity of his 
residuals of rotator cuff tear of the left 
shoulder with degenerative joint disease 
and impingement.  The claims folder should 
be provided to and reviewed by the 
examiner.  The examination should include 
range of motion studies, and commentary as 
to the presence and extent of any 
functional loss due to painful motion, 
weakened movement, excess fatigability, 
and/or incoordination present.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also comment on the 
presence or absence of ankylosis of 
scapulohumeral articulation, or fibrous or 
nonunion of the humerus.  The examination 
should also include a description of all 
objective neurologic manifestations 
resulting from the impingement syndrome, 
as distinct from any manifestations 
resulting from degenerative disc disease 
of the cervical spine.  

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
particular, the veteran should be 
requested to provide VA with any evidence 
in his possession that pertains to the 
claims for the higher rating for a left 
shoulder disability and for a TDIU rating.   

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims for a higher 
rating for a left shoulder disability and 
for a TDIU rating.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



